6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 1 of 25




               ([KLELW
      6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 2 of 25




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

MARGARET LEVINGS and JAMES LEVINGS,                )
                                                   )
                          Plaintiffs               )
                                                   )
vs.                                                )
                                                     CASE NO. __________________
                                                   )
DIMONT & ASSOCIATES, LLC. and                      )
JPMORGAN CHASE BANK, N.A.,                         )
                                                   )
                          Defendants               )


                       INDEX OF DOCUMENTS FILED IN STATE COURT


    Date Filed
No. or Entered Document

2.1      12/29/2020 Petition

2.2      12/29/2020 Summons issued to JPMorgan Chase Bank, N.A.

2.3      12/29/2020 Summons issued to Dimont & Associates, LLC



4828-0320-0038, v. 1




INDEX OF DOCUMENTS FILED IN STATE COURT
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 3 of 25




         ([KLELW
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 4 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 5 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 6 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 7 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 8 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 9 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 10 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 11 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 12 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 13 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 14 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 15 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 16 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 17 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 18 of 25




          ([KLELW
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 19 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 20 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 21 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 22 of 25




          ([KLELW
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 23 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 24 of 25
6:21-cv-00021-PRW Document 2-2 Filed in ED/OK on 01/25/21 Page 25 of 25
